BARKETT, Justice.
This disciplinary proceeding is before us on complaint of The Florida Bar, respondent's conditional guilty plea for consent judgment and the uncontested report of the referee. We have jurisdiction pursuant to Article V, section 15, Florida Constitution.
Respondent acknowledged his violation of Florida Bar Integration Rule, article XI, Rule 11.02(3)(a), and Florida Bar Code of Professional Responsibility, Disciplinary Rule 7-105, for threatening to present criminal charges for the sole purpose of gaining an advantage in a civil suit. The referee recommended that respondent be publicly reprimanded.
We approve the referee’s recommendation. Accordingly, respondent is directed to appear before the Board of Governors of The Florida Bar at its next meeting to receive a public reprimand.
Judgment for costs in the sum of $328.50 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDONALD and EHRLICH, JJ., concur.